Title: To Alexander Hamilton from William W. Wands, 17 February 1800
From: Wands, William W.
To: Hamilton, Alexander


          
            Major Genl. A. Hamilton
            Sir,
            Union Camp, Feby. 17th. 1800—
          
          Agreeable to your order I repaired to this place, where I expected the Court was sitting, but on my arrival was informed by Col: Smith, that there was not  a Court convened, and that I might go to Philadelphia, to attend to some business I had with Mr. Bird and the Paymaster Genl. and return the week ensuing, which I intended to do, with all possible dispatch, had I not met with a sad accident of being lamed and bruised, occasioned by the overset of a Stage, and confined to my bed for nine or ten days. I am at last arrived in Camp, almost tortured to death by riding in Sleighs and Stage waggons, and find the Court has come to a decision for which I regret, as I suppose my testimoney was most essencial to  substansiate the Charge against Lieut: Hoffman
          As I am very unfit for duty at present I earnestly solicite the favor of Genl. Hamilton to give me forlough for thirty Days—and if you will be propitious so to do, the Bearer will Recd. and immediately transmit the same to Your devoted & very Humb. Servant
          
            Wm. W. Wands Lt. 12th
             U.S. Regt.
          
        